PER CURIAM.
John Michael Liberto appeals the district court’s order revoking his supervised release and imposing a nine month term of imprisonment, to be followed by twenty-seven months of supervised release. Liberto asserts the district court abused its discretion by revoking his supervised release for failure to meet the conditions of his release because his failures were not volitional. We have reviewed the record and find no abuse of discretion. We also find the district court complied with 18 U.S.C. § 3583(e)(3) (2000), in its revocation of Liberto’s supervised release. Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.